Citation Nr: 0825213	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

Hearings on this matter were held before a Decision Review 
Officer on November 30, 2005, and before the undersigned 
Veterans Law Judge sitting at the RO on September 27, 2007.  
Copies of both hearing transcripts have been associated with 
the file.  

In December 2007, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A.    § 7107(a) and 
38 C.F.R. § 20.900(c).  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's December 2007 remand.  The remand 
directed that a request be made of the National Personnel 
Records Center (NPRC) and/or the U. S. Army and Joint 
Services Records Research Center, (JSRRC) for morning reports 
or other alternative records that may show an injury to the 
veteran's right eye at Kirtland Air Force Base in September, 
October, or November 1944.  

On February 1, 2008, two separate requests to the NPRC were 
made.  The first requested the veteran's service personnel 
record.  The second requested a search of Kirtland Air Force 
Base morning reports dated from September 1, 1944, to 
November 30, 1944 to determine whether there were any remarks 
concerning the veteran's claimed right eye injury.  

On February 19, 2008, a response to the request for service 
personnel records was received.  Three service personnel 
records were provided with a note that the veteran's record 
was fire-related.  There was no response to the separate 
request for morning reports.  

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a 
remand is required to ensure that the orders of the Board's 
December 2007 remand are carried out.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the NPRC and/or the U.S. 
Army and Joint Services Records Research 
Center undertake a search for morning 
reports and other alternative records that 
may show an injury to the veteran's right 
eye at Kirtland Air Force Base in 
September, October, or November 1944.  If 
such records are unavailable, a negative 
response is required.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
